            Case 1:20-cv-00503-GHW Document 12 Filed 06/26/20 Page 1 of 2
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                    DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                    DATE FILED: 6/26/2020
------------------------------------------------------------------X
  LEON ROBINSON,                                                  :
                                                                  :
                                                  Plaintiff,      :
                              -against-                           :   1:20-cv-00503-GHW
                                                                  :
  FU WING GARDEN INC. AND SUN CAPITAL :                                    ORDER
  CORP.,                                                          :
                                                                  :
                                                Defendant. :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
        In the order scheduling the initial pretrial conference in this matter, the parties were directed

to submit a joint letter via ECF and to email a joint proposed Case Management Plan and

Scheduling Order to Chambers by no later than April 23, 2020, in advance of the initial pretrial

conference on April 30, 2020. Dkt. No. 5. On April 27, 2020, the Court adjourned the initial

pretrial conference to June 30, 2020. Dkt. No. 11. The Court has not received the parties’ joint

letter and proposed Case Management Plan and Scheduling Order. The parties are directed to

submit these materials to Chambers forthwith, and in no event later than June 28, 2020. The initial

pretrial conference will be held via conference call. The parties are directed to the Court’s

Emergency Rules related to the COVID-19 pandemic, which are available on the Court’s website,

for dial-in numbers for the conference and other relevant information.

        The Court notes that Plaintiff informed the Court in a letter dated April 27, 2020 that “[a]s a

result of the pandemic, it is unknown when the disabled plaintiff will have an intent to return to the

subject business, a requirement for a prima facie cause of action under the ADA.” Dkt. No. 9. If

Plaintiff does not wish to proceed with this case, he may voluntarily dismiss this case pursuant to
          Case 1:20-cv-00503-GHW Document 12 Filed 06/26/20 Page 2 of 2



Fed. R. Civ. P. 41(a)(1)(A)(i). If Plaintiff wishes to proceed with this case, he is expected to actively

prosecute the case and to comply with all court orders and deadlines, including deadlines related to

the initial pretrial conference.

        SO ORDERED.

 Dated: June 26, 2020                                 _____________________________________
                                                              GREGORY H. WOODS
                                                              United States District Judge




                                                     2
